Exhibit 10.14

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is made as
of the 6th day of November, 2002, by and among NEW PLAN EXCEL REALTY TRUST,
INC., a Maryland corporation (the “Borrower”), the entities executing this
Amendment as guarantors (collectively, the “Guarantors”), each lender a party
hereto (each a “Lender” and, collectively, the “Lenders”), and FLEET NATIONAL
BANK (“Fleet”), as administrative agent (in such capacity, the “Administrative
Agent”).

 

RECITALS.

 

WHEREAS, Borrower, Administrative Agent and the Lenders entered into that
certain Revolving Credit Agreement, dated as of April 26, 2002 (the “Credit
Agreement”); and

 

WHEREAS, the Guarantors executed that certain Guaranty dated as of April 26,
2002 in favor of Administrative Agent and Lenders (the “Guaranty”); and

 

WHEREAS, Borrower has requested that Administrative Agent and the Lenders make
certain modifications to the Credit Agreement; and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to such
modifications to the Credit Agreement subject to the execution and delivery by
Borrower and the Guarantors of this Amendment;

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.             Definitions.  All terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

2.             Modification of the Credit Agreement.  Borrower, Guarantors, the
Lenders, and Administrative Agent do hereby modify and amend the Credit
Agreement as follows:

 

(a)           By deleting in its entirety the definition of the term “Adjusted
Consolidated EBITDA” set forth in §1.1 of the Credit Agreement, appearing on
page 1 thereof.

 

(b)           By deleting the definition of the “Adjusted Consolidated Total
Assets” set forth in §1.1 of the Credit Agreement, appearing on page 1 thereof,
in its entirety, and inserting in lieu thereof the following new definition:

 

““Adjusted Consolidated Total Assets”:  on a consolidated basis for Borrower and
its Subsidiaries, the sum (without duplication) of the following:

 

(i)         the Operating Property Value; plus

 

--------------------------------------------------------------------------------


 

(ii)        the book value of Land Assets, Redevelopment Assets, New
Construction Assets and Notes Receivable of Borrower and its Subsidiaries
(including, without limitation, all capitalized costs incurred in connection
therewith) on the last day of the fiscal quarter just ended; plus

 

(iii)       to the extent not included pursuant to (ii) above, Borrower’s pro
rata share of the book value of Land Assets, New Construction Assets,
Redevelopment Assets and Notes Receivable of Joint Ventures (including, without
limitation, all capitalized costs incurred in connection therewith) on the last
day of the fiscal quarter just ended; plus

 

(iv)       the aggregate amount of the unpledged portion of (x) all unrestricted
cash and marketable securities of Borrower and its Subsidiaries (including,
without limitation, Investments described in Sections 8.3(a) through 8.3(f))
plus (y) all restricted cash held by any Person serving as a “qualified
intermediary” for purposes of an exchange pursuant to Section 1031 of the Code
on behalf of Borrower or any of its Subsidiaries.

 

Adjusted Consolidated Total Assets shall be calculated on a pro forma basis as
if assets acquired during the relevant period were owned as of the beginning of
the relevant period, and all assets disposed of during the relevant period were
not owned during any portion of the relevant period.  For purposes of
calculating the percentages set forth in Section 8.15, Adjusted Consolidated
Total Assets shall include an amount equal to the aggregate amount of the then
undrawn face amount of the Fleet Letter of Credit (as the same may be reduced
from time to time), provided, however, that upon the expiration, termination or
return of the Fleet Letter of Credit, an amount equal to the amount of the Fleet
Letter of Credit shall no longer be included within the calculation of Adjusted
Consolidated Total Assets.”

 

(c)           By deleting the definition of the term “Adjusted Net Operating
Income” set forth in §1.1 of the Credit Agreement, appearing on page 2 thereof,
in its entirety, and by inserting in lieu thereof the following new definition:

 

““Adjusted Net Operating Income”:  for any period, the aggregate amount of the
Net Operating Income from each Unencumbered Asset or Operating Property, as
applicable, during such period, less the Capital Expense Reserve for such
Unencumbered Asset or Operating Property, as applicable, during such period.”

 

(d)           By deleting the definition of the term “Borrower’s Interest” set
forth in §1.1 of the Credit Agreement, appearing on page 4 thereof, in its
entirety, and by inserting in lieu thereof the following new definition:

 

2

--------------------------------------------------------------------------------


 

““Borrower’s Interest”:  for any period, (i) with respect to Unencumbered Assets
or Operating Properties, as applicable, owned by a DownREIT Partnership, a
fraction, expressed as a percentage, the numerator of which is the Net Operating
Income of such Unencumbered Assets or Operating Properties, as applicable, for
such period, less any distributions required to be made to partners or members
of such DownREIT Partnership, other than the Borrower and its Subsidiaries, and
the denominator of which is the Net Operating Income of such Unencumbered Assets
or Operating Properties, as applicable, for such period, and (ii) with respect
to any Ancillary Asset or Redevelopment Asset, the percentage of profits and
losses with respect thereto which the Borrower or its Subsidiaries, directly or
indirectly, may be entitled to receive for such period.”

 

(e)           By adding the following new definitions to §1.1 of the Credit
Agreement:

 

““Capital Event”:  the consummation of asset sales after November 6, 2002 in a
single transaction or a series of transactions, the total net proceeds of which
are $190,000,000.00 or more.”

 

“EIG Acquisition”:  the acquisition by the Borrower or one or more of its
Subsidiaries in one or more transactions, for not less than $375,000,000 (of
which up to $30,000,000 may be in the form of units in a DownREIT Partnership)
of a portfolio of neighborhood and community shopping centers from EIG Realty,
Inc. and its Affiliates.

 

“Exchange Accommodation Titleholder”:  An entity approved by Administrative
Agent to act as an exchange accommodation titleholder under Rev. Proc. 2000-37.”

 

(f)            By deleting in its entirety the definition of the term “Capital
Expenditure Reserve” set forth in §1.1 of the Credit Agreement, appearing on
page 5 thereof.

 

(g)           By deleting the definition of the term “Capital Expense Reserve”
set forth in §1.1 of the Credit Agreement, appearing on page 5 thereof, in its
entirety, and by inserting in lieu thereof the following new definition:

 

““Capital Expense Reserve”:  during any period, (i) with respect to each
Unencumbered Asset or Operating Property, as applicable, other than a
residential apartment building or residential apartment community, an amount
equal to (A) a per annum rate of $.20 times (B) the total Net Rentable Area of
such Unencumbered Asset or Operating Property, as applicable, and (ii) with
respect to each Unencumbered Asset or Operating Property, as applicable, that is
a residential apartment building or residential apartment community, an amount
equal to (A) $150 times (B) the number of apartment units in such residential
apartment building or community (in each case whether or not such reserves are
actually established by the Borrower).”

 

3

--------------------------------------------------------------------------------


 

(h)           By deleting the definition of the term “Existing Credit
Agreements” set forth in §1.1 of the Credit Agreement, appearing on pages 10-11
thereof, in its entirety, and by inserting in lieu thereof the following new
definition:

 

““Existing Credit Agreement”:  that certain First Amended and Restated Term Loan
Agreement dated as of November 6, 2002 among the Borrower, FNB as Administrative
Agent, and the lenders signatory thereto, as subsequently amended, and any
restatements, consolidations, replacements or refinancings thereof.”

 

(i)            By deleting the definition of the term “Net Operating Income” set
forth in §1.1 of the Credit Agreement, appearing on page 16 thereof, in its
entirety, and by inserting in lieu thereof the following new definition:

 

““Net Operating Income”:  for any period and with respect to all assets which
are Unencumbered Assets or Operating Properties, as applicable, during such
period, the sum of (a) net income for such period, determined in accordance with
GAAP, attributable to Unencumbered Assets or Operating Properties, as
applicable, plus (b) depreciation and amortization, interest expense and any
extraordinary or non–recurring losses or charges for impairment of real estate
deducted in calculating such net income, minus (c) extraordinary or
non–recurring gains and payments (including rent insurance proceeds and
condemnation awards) included in such net income, minus (d) any portion of such
net income attributable to rents paid by any tenant which is an Affiliate of the
Borrower, minus (e) an amount (but not less than zero) equal to the excess (if
any) of (i) 3% of operating income for such period, over (ii) management fees
payable in respect of such Unencumbered Assets or Operating Properties, as
applicable, during such period.  For purposes of any calculation of Net
Operating Income, real estate taxes, ground rent and insurance shall be included
only at their stabilized, recurring levels.”

 

(j)            By deleting the definition of “Operating Property” set forth in
§1.1 of the Credit Agreement appearing on page 17 thereof, in its entirety, and
by inserting in lieu thereof the following new definition:

 

““Operating Property”:  any Real Property which at any time (i) is an
income–producing property in operating condition and in respect of which no
material part thereof has been damaged by fire or other casualty (unless such
damage has been repaired) or condemned (unless such condemnation has been
restored), (ii) (a) is a retail shopping center (including single tenant retail
properties) or (b) is one of the properties included in the garden apartment
community portfolio sold by the Borrower to a private investor group comprised
of Houlihan-Parnes Realtors, LLC and C.L.K. Management Corp., which transaction
was completed on September 21, 2001, and which property is subsequently
reacquired by Borrower or one of its Subsidiaries, and (iii) for which a
certificate of occupancy, whether

 

4

--------------------------------------------------------------------------------


 

temporary or permanent, or the functional equivalent thereof, has been issued
for the operating portions of the improvements comprising the same (if required
by law to occupy the same) and are in full force and effect, and “Operating
Properties” means all such Operating Properties, collectively.  An Operating
Property shall not include any Redevelopment Asset or any New Construction
Asset.”

 

(k)           By adding the following new definition to §1.1 of the Credit
Agreement:

 

““Operating Property Value”:  as of any date the quotient of (i) an amount equal
to the Adjusted Net Operating Income for all Operating Properties in the
aggregate for the four fiscal quarters of the Borrower most recently ending as
of such date, divided by (ii) 9.5%. For purposes of any determination of
Operating Property Value, the following limitations and methodology shall
apply:  (A) the Adjusted Net Operating Income of any Operating Property owned by
a DownREIT Partnership shall be based on the Borrower’s Interest in the Adjusted
Net Operating Income for each such Operating Property for the four fiscal
quarters having most recently ended as of such date; (B) in the event more than
15% of the gross base rents payable under all leases for Properties of the
Borrower, its Subsidiaries or a DownREIT Partnership (including the Borrower’s
Interest in any Properties) shall be payable by one tenant and its Subsidiaries,
then Operating Property Value shall be reduced by the percentage amount of such
excess multiplied by the Operating Property Value attributable to the Properties
leased or controlled by such tenant and its Subsidiaries; and (C) in the event
that the Borrower or a Subsidiary of the Borrower shall not have owned an
Operating Property for the entire previous four fiscal quarters, then for the
purposes of determining the Operating Property Value with respect to such
Operating Property, the Adjusted Net Operating Income for such Operating
Property shall be annualized in a manner reasonably satisfactory to the
Administrative Agent, provided, however, that to the extent that a New
Construction Asset or Redevelopment Asset becomes an Operating Property during
the relevant period, the Adjusted Net Operating Income of such Operating
Property during such period and the following periods shall be annualized until
such time as such Operating Property has performed as an Operating Property for
four (4) full fiscal quarters.”

 

(l)            By inserting the following sentence at the end of the definition
of “Unencumbered Asset” set forth in §1.1 of the Credit Agreement, appearing on
page 22 thereof:

 

“Notwithstanding the foregoing, for the purposes of this Agreement, a portion of
the Operating Properties to be acquired by Borrower pursuant to the EIG
Acquisition which are held on an interim basis by an Exchange Accommodation
Titleholder may be included as Unencumbered Assets for the purposes of this
Agreement and shall be deemed to be owned by Borrower in fee simple for the
purposes of this Agreement, provided that

 

5

--------------------------------------------------------------------------------


 

(A) all other conditions to such Operating Properties being Unencumbered Assets
shall be satisfied (including, without limitation, the provisions of clause (iv)
above as the same would apply to such Exchange Accommodation Titleholder), (B)
such Exchange Accommodation Titleholder acquires fee simple title to the assets
for the purposes of facilitating an exchange pursuant to Section 1031 of the
Code on behalf of Borrower or any of its wholly owned Subsidiaries, (C) the
Unencumbered Asset Value attributable to such assets shall not exceed
$200,000,000 at the time of such acquisition (provided that such Exchange
Accommodation Titleholder may acquire assets in excess of such $200,000,000
limit, but such assets over such limit shall not be included as Unencumbered
Assets), (D) Administrative Agent approves the Exchange Accommodation
Titleholder, (E) Administrative Agent approves the structure and documentation
for such transaction (which documentation shall not be modified, amended or
terminated without Administrative Agent’s consent), and (F) such Operating
Properties shall not be included as Unencumbered Assets for more than ninety
(90) days following the acquisition thereof by such Exchange Accommodation
Titleholder (provided, however, that Administrative Agent may in its discretion
extend such period (such consent not to be unreasonably withheld) for an
additional ninety (90) days if Borrower has not been able to complete its
like-kind exchange pursuant to Section 1031 of the Code).”

 

(m)          By deleting the definition of “Unencumbered Asset Value” set forth
in §1.1 of the Credit Agreement, appearing on page 23 thereof, in its entirety,
and by inserting in lieu thereof the following new definition:

 

““Unencumbered Asset Value”:  as of any date the quotient of (i) an amount equal
to the Adjusted Net Operating Income for all Unencumbered Assets in the
aggregate for the four fiscal quarters of the Borrower most recently ending as
of such date, divided by (ii) 9.5%.  For purposes of any determination of
Unencumbered Asset Value, the following limitations and methodology shall
apply:  (A) the Adjusted Net Operating Income of any Unencumbered Asset owned by
a DownREIT Partnership shall be based on the Borrower’s Interest in the Adjusted
Net Operating Income for each such Unencumbered Asset for the four fiscal
quarters having most recently ended as of such date; (B) in the event more than
15% of the gross base rents payable under all leases for Properties of the
Borrower, its Subsidiaries or a DownREIT Partnership (including the Borrower’s
Interest in any Properties) shall be payable by one tenant and its Subsidiaries,
then Unencumbered Asset Value shall be reduced by the percentage amount of such
excess multiplied by the Unencumbered Asset Value attributable to the Properties
leased or controlled by such tenant and its Subsidiaries; and (C) in the event
that the Borrower or a Subsidiary of the Borrower shall not have owned an
Unencumbered Asset for the entire previous four fiscal quarters, then for the
purposes of determining the Unencumbered Asset Value with respect to such
Unencumbered Asset, the

 

6

--------------------------------------------------------------------------------


 

Adjusted Net Operating Income for such Unencumbered Asset shall be annualized in
a manner reasonably satisfactory to the Administrative Agent, provided, however,
that to the extent that a New Construction Asset or Redevelopment Asset becomes
an Operating Property during the relevant period, the Adjusted Net Operating
Income of such Operating Property during such period and the following periods
shall be annualized until such time as such Operating Property has performed as
an Operating Property for four (4) full fiscal quarters.”

 

(n)           By deleting §4.13 of the Credit Agreement, appearing on page 51
thereof, in its entirety, and inserting in lieu thereof the following new §4.13:

 

““Financial Statements”:  The Borrower has heretofore delivered to the
Administrative Agent and the Lenders (i) copies of the audited Consolidated
Balance Sheet of the Borrower and its Consolidated Subsidiaries as of December
31, 2001, and the Consolidated Statements of Operations, Stockholders’ Equity
and Cash Flows for the Borrower and its Consolidated Subsidiaries for the six
months ended June 30, 2002 and (ii) the Consolidated Statements of Income and
Cash Flows for the Borrower and its Consolidated Subsidiaries for the six months
ending June 30, 2002, certified by its Chief Financial Officer (collectively,
with the related notes and schedules, the “Financial Statements”).  The
Financial Statements fairly present in all material respects the Consolidated
financial condition and results of the operations of the Borrower and its
Consolidated Subsidiaries as of the dates and for the periods indicated therein
and have been prepared in conformity with GAAP.  Except as reflected in the
Financial Statements or in the notes thereto, neither the Borrower nor any
Subsidiary of the Borrower has any obligation or liability of any kind (whether
fixed, accrued, contingent, unmatured or otherwise) involving material amounts
which, in accordance with GAAP, should have been shown on the Financial
Statements and was not.  Since June 30, 2002 there has been no material adverse
change in the condition (financial or otherwise), operations, prospects or
business of the Borrower and its Subsidiaries taken as a whole.”

 

(o)           By deleting §8.15(a) of the Credit Agreement in its entirety,
appearing on page 72 thereof, and inserting in lieu thereof the following new
§8.15(a):

 

“(a)         Permit at any time Consolidated Total Indebtedness (i) to be more
than 57.5% of Adjusted Consolidated Total Assets at any time prior to the first
to occur of (A) December 31, 2003, or (B) a Capital Event, without the consent
of the Supermajority Lenders, and (ii) to be more than 55% of Adjusted
Consolidated Total Assets at any time thereafter.”

 

(p)           By deleting §8.16 of the Credit Agreement in its entirety,
appearing on page 72 thereof, and inserting in lieu thereof the following:

 

7

--------------------------------------------------------------------------------


 

“8.16       Indebtedness to Unencumbered Asset Ratio.  Permit at any time the
portion of the Consolidated Total Indebtedness (which shall exclude Indebtedness
of Joint Ventures that are not Subsidiaries) consisting of Consolidated
unsecured Indebtedness of the Borrower and its Subsidiaries (i) to be more than
57.5% of Unencumbered Asset Value at any time prior to the first to occur of (A)
December 31, 2003 or (B) a Capital Event, and (ii) to be more than 55% of
Unencumbered Asset Value at any time thereafter.”

 

(q)           By deleting Exhibit “G,” to the Credit Agreement in its entirety,
and inserting in lieu thereof Exhibit “G” attached to this Amendment.

 

3.             References to Loan Documents.  All references in the Loan
Documents to the Credit Agreement shall be deemed a reference to the Credit
Agreement as modified and amended herein.

 

4.             Effectiveness of Amendment.  This Amendment shall be deemed to be
executed and delivered by the parties hereto as of the date hereof but the
amendments to the Credit Agreement set forth in Sections 2(l), 2(o), 2(p) and
2(q) of this Amendment shall not be effective until the date (the “Acquisition
Date”) by which each of the following shall have occurred: (i) the payment
(other than a good faith deposit or down payment) by the Borrower or any one or
more of its Subsidiaries of the purchase price for the assets which are the
subject of the EIG Acquisition, and (ii) the transfer to the Borrower or any one
or more of its Subsidiaries (or to an Exchange Accommodation Titleholder to the
extent permitted in the definition of “Unencumbered Assets”) of the assets which
are the subject of the EIG Acquisition, provided that on or before the
Acquisition Date the Administrative Agent shall have received counterparts of
this Amendment duly executed and delivered by the Borrower, the Administrative
Agent, and the Required Lenders, and acknowledged by the Subsidiary Guarantors,
in sufficient copies for each Lender and the Administrative Agent to receive an
original thereof.

 

5.             Consent of Guarantors.  By execution of this Amendment,
Guarantors hereby expressly consent to the modifications and amendments relating
to the Credit Agreement as set forth herein, and Guarantors hereby acknowledge,
represent and agree that the Guaranty and the other Loan Documents to which each
is a party remain in full force and effect and constitute the valid and legally
binding obligation of Guarantors enforceable against Guarantors in accordance
with their terms except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought,
that the Guaranty and the other Loan Documents to which each is a party extend
to and apply to the Credit Agreement as modified and amended, and that the
execution and delivery of this Amendment does not constitute, and shall not be
deemed to constitute, a release, waiver or satisfaction of Guarantors’
obligations under  the Credit Agreement, the Guaranty or the other Loan
Documents.

 

6.             Representations and Warranties.  Borrower and Guarantors
represent and warrant to the Lenders and Administrative Agent as follows:

 

8

--------------------------------------------------------------------------------


 

(a)           Authorization.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby and thereby (i) are within
the authority of Borrower and the Guarantors, (ii) have been duly authorized by
all necessary proceedings on the part of such Persons, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any of such Persons is subject or any
judgment, order, writ, injunction, license or permit applicable to such Persons,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement or certificate, certificate of formation, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any mortgage, indenture, agreement, contract or other instrument binding upon,
any of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons.

 

(b)           Enforceability.  This Amendment constitutes the valid and legally
binding obligations of Borrower and Guarantors enforceable in accordance with
the respective terms and provisions hereof, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

(c)           Approvals.  The execution, delivery, and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained.

 

(d)           Reaffirmation.  That the representations and warranties made in
the Loan Documents by and with respect to Borrower or the Guarantors are true
and correct in all material respects as if such representations and warranties
were made as of the date hereof.

 

7.             No Default.  By execution hereof, each of the Borrower and
Guarantors certify that it is and will be in compliance with all of its
respective covenants under the Loan Documents after the execution and delivery
of this Amendment, and that no Default or Event of Default has occurred and is
continuing.

 

8.             Waiver of Claims.  Borrower and Guarantors acknowledge,
represent, and agree that Borrower and Guarantors have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or any
acts or omissions of Administrative Agent or any of the Lenders, or any past or
present officers, agents or employees of Administrative Agent or any of the
Lenders, and each of Borrower and Guarantors does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

 

9.             Ratification.  Except as hereinabove set forth, all terms,
covenants, and provisions of the Credit Agreement, the Guaranty and the other
Loan Documents remain unaltered and in

 

9

--------------------------------------------------------------------------------


 

full force and effect, and the parties hereto do hereby expressly ratify and
confirm the Credit Agreement as modified and amended herein.  Nothing in this
Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment, or substitution of the indebtedness evidenced by the Notes or
the other obligations of Borrower and Guarantors under the Loan Documents.

 

10.           Amendment as Loan Document.  This Amendment shall constitute a
Loan Document.

 

11.           Effectiveness of Amendment.  This Amendment shall be effective
upon the execution and delivery hereof by Borrower, Guarantors, Administrative
Agent and the Lenders.

 

12.           Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

13.           Miscellaneous.  This Amendment shall be construed and enforced in
accordance with the laws of the State of New York.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC., a
Maryland corporation

 

 

 

By:

    /s/ John B. Roche

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

GUARANTORS:

 

 

 

NEW PLAN REALTY TRUST, a Massachusetts
business trust

 

 

 

By:

    /s/ John B. Roche

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EXCEL REALTY TRUST-ST, INC., a Delaware
corporation

 

 

 

By:

    /s/ John B. Roche

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

11

--------------------------------------------------------------------------------


 

 

NEW PLAN FACTORY MALLS, INC., a
Delaware corporation

 

 

 

 

 

By:

    /s/ John B. Roche

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV,
L.P., a Delaware limited partnership

 

 

 

By:

CA New Plan Asset, Inc., a Delaware
corporation, its sole general partner

 

 

 

By:

    /s/ John B. Roche

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

EXCEL REALTY TRUST – NC, a North
Carolina general partnership

 

 

 

By:

NC Properties #1 Inc., a Delaware
corporation, its managing Partner

 

 

 

By:

    /s/ John B. Roche

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

12

--------------------------------------------------------------------------------


 

 

NP OF TENNESSEE, L.P., a Delaware limited
partnership

 

 

 

By:

New Plan of Tennessee, Inc., a Delaware
corporation, its sole general partner

 

 

 

 

 

By:

    /s/ John B. Roche

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

13

--------------------------------------------------------------------------------


 

 

POINTE ORLANDO DEVELOPMENT
COMPANY, a California general partnership

 

 

 

By:

ERT Development Corporation, a Delaware
corporation, general partner

 

 

 

 

 

By:

    /s/ John B. Roche

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

By:

ERT Pointe Orlando, Inc., a New York
corporation, general partner

 

 

 

 

 

By:

    /s/ John B. Roche

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

14

--------------------------------------------------------------------------------


 

 

LENDERS AND AGENTS:

 

 

 

FLEET NATIONAL BANK, a national banking
association, individually and as Administrative
Agent

 

 

 

By:

/s/ Bill Lamb

 

 

Name:

Bill Lamb

 

 

Title:

Vice President

 

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,
individually and as Co-Managing Agent

 

 

 

By:

 

/s/ Michael Chlopak

 

 

 

Michael Chlopak

 

 

Vice President

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually and as
Co-Documentation Agent

 

 

 

By:

 

/s/ Michael Edwards

 

 

 

Michael Edwards

 

 

Managing Director

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK ONE, NA, individually and as Co-
Syndication Agent

 

 

 

By:

 

/s/ Patricia Leung

 

 

 

Patricia Leung

 

 

Director, Capital Markets, Inc.

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association, individually and as
Co-Managing Agent

 

 

 

By:

 

/s/ John C. Scott

 

 

 

John C. Scott

 

 

Assistant Vice-President

 

 

KeyBank National Association
1146 19th Street, NW – Fourth Floor
Washington, DC  20036
Attention:  John C. Scott
Facsimile:  (202) 452-4925

 

And

 

KeyBank National Association
1146 19th Street, NW – Fourth Floor
Washington, DC  20036
Attention:  Douglas Frazer
Facsimile:  (202) 452-4925

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, individually and as
Co-Syndication Agent

 

 

 

By:

 

/s/ Rick Laudisi

 

 

 

Rick Laudisi

 

 

Vice President

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., individually and
as Co-Documentation Agent

 

 

 

By:

 

/s/ Christopher B. Wilson

 

 

 

Christopher B. Wilson

 

 

Vice President

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

By:

 

/s/ Gregory T. Horstman

 

 

 

Gregory T. Horstman

 

 

Senior Vice President

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

 

By:

 

/s/ Gary Solomon

 

 

 

Name:  Gary Solomon

 

 

Title:  Vice President

 

 

 

 

By:

 

/s/ Marc G. Cooper

 

 

 

Name:  Marc G. Cooper

 

 

Title:  Vice President

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ Thomas Nastarowicz

 

 

 

Thomas Nastarowicz

 

 

Vice President

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, an Alabama corporation

 

 

 

 

 

 

 

By:

 

/s/ Luke J. Nolan

 

 

 

Luke J. Nolan

 

 

Senior Vice President

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF RHODE ISLAND

 

 

 

By:

 

/s/ Craig E. Schermerhorn

 

 

Name:

Craig E. Schermerhorn

 

 

Title:

Vice President

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CHEVY CHASE BANK, F.S.B.

 

 

 

 

 

 

 

By:

 

/s/ J. Jordan O’Neill, III

 

 

Name:

J. Jordan O’Neill, III

 

 

Title:

Vice President

 

 

 

Signature Page to New Plan First Amendment to $350MM Revolving Credit Agreement

 

--------------------------------------------------------------------------------